                                                                                                           p                  L

AO 442 (Rev, 11/11) Arrest Warrant                                                                                                          \!j
                                                                                                                  CLERK, U.S. DISTRICT
                                                                                                                                00 COURT
                                           United States District Court                                              ALEXANDRIA. VIRGINIA
                                                                                                                              \




                                                                  for the
                                                                                                                   ORIGINAL
                                                                                                                    %
                                                       Eastern District of Virginia                                       USMS

                      United States of America
                                 V.

                                                                            Case No. 1:20-MJ-3
                  GURPREET SINGH BAJWA

                                                                             UNDER SEAL
                                                                                                                   original
                              Defendant
                                                                                                                          USMS
                                                      ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        GURPREET SINGH BAJWA                                                                                  »
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment               □ Superseding Indictment        □ Information       □ Superseding Information             sT Complaint
□ Probation Violation Petition              d Supervised Release Violation Petition       □ Violation Notice         d Order of the Court

This offense is briefly described as follows:
  Distribution of Dextroamphetamine-Amphetamlne (brand name "Adderall"), In Violation of Title 21, United States Code,
  Section 841(a)(1).



                                                                                                          M.
                                                                                 Theresa Carroll-Buchanan :               '
                                                                                      lited States Magistrate Judge z

Date:          01/07/2020
                                                                                         - Issuing officer's signature


City and state:          Alexandria, Virginia                                  The Honorable Theresa Carroll Buchanan
                                                                                            Printed name and title



                                                                 Return


          This warrant was received on (date) \jl-kod 0                , and the person was arrested on (date) [              ^0
at (city and state)                    ^

Date: I / ^
                                                                                          Arresting officer's signature

                                                                                      (Hp^/vj            pgr
                                                                                            Printed nhme and title
